Appeal from a judgment of the Supreme Court (Lawliss, J.), rendered November 17, 2004 in Clinton County, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
In satisfaction of a 26-count indictment, defendant waived his right to appeal and pleaded guilty to sexual abuse in the first degree. He was sentenced in accordance with the plea agreement to a prison term of four years followed by three years of postrelease supervision. Appellate counsel for defendant now seeks to be relieved of her assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.